             Case 5:20-cv-01388-LHK Document 13-1 Filed 06/02/20 Page 1 of 2



 1   COLEMAN & BALOGH LLP
     ETHAN A. BALOGH, No. 172224
 2   235 Montgomery Street, Suite 1070
     San Francisco, CA 94104
 3   Phone: 415.391.0440
     Facsimile: 415.373.3901
 4   eab@colemanbalogh.com
 5   Attorneys for Petitioner
     DONALD KOLLMAR
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9
                                         SAN JOSE DIVISION
10
11
      DONALD KOLLMAR,                               Case No. 20 Cv 1388 LHK
12
                         Petitioner,
13
14           v.                                     [PROPOSED] ORDER

15    UNITED STATES PRETRIAL SERVICES
16    NORTHERN DISTRICT OF CALIFORNIA,              Before the Hon. Lucy H. Koh
                                                    United States District Judge
17
18                      Respondent.

19
20
21
22
23
24
25
26
27
28

     [PROPOSED] ORDER to Exceed Page Limit
     Case No. 20 Cv 1388 LHK
             Case 5:20-cv-01388-LHK Document 13-1 Filed 06/02/20 Page 2 of 2



 1                                      [PROPOSED] ORDER
 2          Based upon the application filed by petitioner, and for good cause shown, the Court
 3   ORDERS that it approves filing of petitioner’s 42-page memorandum in support of his 28 U.S.C.
 4   § 2241 petition for habeas corpus, previously filed at ECF 1-1, and further ORDERS that
 5   petitioner is authorized to and may file a reply memorandum of 17 pages.
 6          IT IS SO ORDERED.
 7
     DATED: June __, 2020                        _________________________________________
 8                                               THE HONORABLE LUCY H, KOH
                                                 UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     [PROPOSED] ORDER to Exceed Page Limit
     Case No. 20 Cv 1388 LHK                        1
